—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (DeMaro, J.), entered June 20, 1997, which, upon the granting of the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that the infant plaintiff assumed the risks inherent in skating on an outdoor ice skating rink where he sustained his injuries, including those risks associated with any open and obvious conditions of the ice surface (see, Giaimo v Roller Derby Skate Corp., 234 AD2d 340; Cardoza v Village of Freeport, 205 AD2d 571; Byrne v Westchester County, 178 AD2d 575). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.